Citation Nr: 0601662	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-12 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  The veteran served in the Republic of Vietnam 
from March 4, 1968 to April 22, 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO denied service 
connection for PTSD.

In March 2005, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  In a February 2003 statement to the RO, the veteran 
reported having experienced several stressors while serving 
in the Republic of Vietnam to include, but not limited to, 
seeing a village after it had been hit with artillery fired 
from the USS New Jersey while on a convoy mission from Wunder 
Beach to An Khe.

2.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressor regarding the USS New Jersey.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
4.124a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as a result of the 
following traumatic experiences he endured during active duty 
in the Republic of Vietnam: (1) In March or April 1968, he 
saw a village that had been hit with artillery fired from the 
USS New Jersey while on a convoy mission from Wunder Beach to 
An Khe; (2) He transported a body from a helicopter to grave 
registration in either Dak To or Kontum; and (3) He sustained 
shrapnel to his right eye on New Year's Eve (the calendar 
year was not provided) at Landing Zone (LZ) Baldy or LZ Hawk 
during a friendly fire incident (see February 2003 statement 
from the veteran to the RO).

I.  Relevant Laws and Regulations

The provisions of 38 C.F.R. § 3.304(f) (2005) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

II.  Factual Background

Service medical records are devoid of any subjective 
complaints or clinical findings referable to PTSD.  These 
records, along with the veteran's DD 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, and service personnel records, 
reflect that he served in the Republic of Vietnam from March 
4, 1968 to April 22, 1969, that he was assigned to 124th 
Transportation Battalion and the 541st Transportation 
Company, and that his military occupational specialty was a 
heavy vehicle driver.  He was awarded the National Defense 
Service Medal and Vietnam Service and Campaign Medals.  

Post-service private and VA medical records, dating from 
October 1979 to September 2004, are of record.  When seen by 
a private physician in October 1979, the veteran had a small 
elevated, what appeared to be a foreign body, with a 
surrounding area of retinal pigment epithelium atrophy; the 
origin of the foreign body was not reported.  A September 
2000 VA outpatient report reflects that the veteran reported 
being a heavy equipment operator assigned to the "GORE" 
Transportation company, a 75 man provisional transportation 
unit under "MACV" ("possibly under USARV control?").  The 
veteran indicated that he had travelled all over Vietnam, 
from Danang, to the demilitarized zone (DMZ) for several 
months on the ocean north of Cua Viet, then down to Pleiku, 
Kontum and Dak To, for several months, and then briefly to 
Qui Nhon to board a ship to Chu Lai.  He related that around 
Christmas in 1968, he went to LZ Baldy and LZ Hawk, and then 
convoyed back to the Pleiku-Kontum-Dak To area until he went 
on another rotation in 1969.  The examiner indicated that the 
United States Army Transportation Museum had  verified the 
existence of the veteran's unit and mission.  
A May 2001 VA examination report reflects that the veteran 
reported serving with the Government Operated Experiment 
Company (GOER company) while stationed in the Republic of 
Vietnam.  He related that he was in transportation and 
provided main line support, and that he travelled from the 
DMZ to Placu, Tenginah and Cantun.  He also reported being 
assigned to the Ten First Airborne Fourth Division and First 
Cavalry and another unit, the name of which the veteran could 
not recall.  With regards to traumatic events, the veteran 
related that he did not want to talk about them, but informed 
the examiner that a Navy ship, "New Jersey," shot artillery 
on troops and villages.  The veteran also indicated that he 
retrieved bodies from helicopters.  He related that all his 
memories were in the closet and that he did not want to talk 
about them.  The veteran reported that he received shrapnel 
to his right eye and, as a result, he was blind in that eye.  
After a mental status evaluation of the veteran in May 2001, 
the VA examiner entered a diagnosis of chronic PTSD that was 
manifested by nightmares, flashbacks, dissociative reaction, 
hallucinations (i.e., seeing fire), and alcohol abuse.  

In an undated request, the RO attempted to corroborate the 
veteran's claimed stressors with the United States Armed 
Services Center for Unit Records Research (USASCRUR).  In a 
September 2004 response to the RO's request, USASCRUR 
submitted a unit history for the veteran's unit, 541st 
Transportation Company (541st Trans Co) for the period from 
January to December 1968 and January 1969, and  indicated 
that although they were unable to corroborate the appellant's 
claimed stressor that in either March or April 1968, his unit 
saw a village that had recently been hit with artillery fired 
from the USS New Jersey during a convoy mission from Wunder 
Beach to An Khe, a Narrative 1968 History of the USS New 
Jersey verified that the ship arrived in the Republic of 
Vietnam, off the coast of Da Nang on September 29, 1968, and 
fired her first rounds the next day into the DMZ.

III.  Analysis

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD (see May 2001 VA 
PTSD examination report).  The Board observes that since the 
veteran filed his claim for service connection at the RO for 
PTSD in October 2000, he has consistently reported, with only 
minor variation, that in either March or April 1968, he saw a 
village that had been hit with artillery fired from the USS 
New Jersey while on a convoy from Wunder Beach to An Khe (see 
February 2003 statement from the veteran to the RO).  While 
USASCRUR was unable to corroborate the aforementioned 
stressor, they were able to verify that the USS New Jersey 
arrived in the Republic of Vietnam, off the coast of Da Nang 
on September 29, 1968, not March or April 1968 as contended 
by the veteran, and fired her first round the following day 
into the DMZ.  As such, in its role as fact finder, the Board 
finds the appellant to be a credible historian with respect 
to his stressor surrounding the events of the USS New Jersey 
because such activities are commensurate with his military 
occupational specialty as a heavy vehicle driver assigned to 
the 541st Transportation Company during his incountry service 
in 1968.

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA had 
defined "corroboration" too narrowly.  Id. at 311.  In 
Suozzi, the Court found that a radio log, which showed that 
the claimants company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged inservice stressor.  Id.

More over, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimants 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the second element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.

With respect to the final element required to establish 
service connection for PTSD, there is no dispute that the 
veteran has been diagnosed with PTSD.  In addition, the 
record also contains an assessment linking the veteran's 
condition with his reported inservice stressors.  In this 
regard, the Board observes that the May 2001 VA examiner 
diagnosed the veteran as having PTSD after he reported the 
specific stressor of seeing troops and villages after they 
had been hit with artillery fired from a Navy ship, the USS 
New Jersey, during his active service in the Republic of 
Vietnam.   

Thus, the evidence of record shows that a VA health care 
provider has diagnosed the veteran as having PTSD due to a 
stressor that took place while he was serving in the Republic 
of Vietnam.  Further, in light of the Court's decisions in 
Pentecost and Suozzi, the Board finds that the record 
contains credible supporting evidence that this reported 
inservice stressor actually occurred.  Accordingly, the Board 
finds that service connection for PTSD is warranted.

In reaching the foregoing conclusion, the Board observes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.


ORDER

Service connection for PTSD is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


